Citation Nr: 1437179	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  07-12 254	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating for diabetes mellitus in excess of 20 percent. 

2.  Entitlement to a rating for a right wrist disability in excess of 40 percent. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for a left wrist disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for a skin disability, claimed as secondary to posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the RO in Phoenix, Arizona.

The Board notes that the issue of entitlement to service connection for a skin disability has previously been adjudicated on a direct service connection basis.  The current appeal involves the Veteran's assertion that a skin disability is related to a service-connected disability, an issue which has not previously been addressed.  Accordingly, the issue is being adjudicated on the merits and does not require a determination as to whether new and material evidence has been received. 

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  For the entire appeal period, control of the Veteran's diabetes mellitus has not required regulation of activities.  

2.  For the entire appeal period, the Veteran's right wrist disability has been manifested by complete loss of function of right hand and wrist. 

3.  In an unappealed January 1998 rating decision, the RO denied reopening of the claim of entitlement to service connection for a left wrist disability. 

4.  The evidence associated with the claims file related to the claimed left wrist disability subsequent to the January 1998 rating decision relates to an unestablished fact necessary to substantiate the claim; it is neither cumulative nor redundant of evidence already of record; and it raises a reasonable possibility of substantiating the claim.

5.  There was no injury or disease of the left wrist or right ankle in service.  

6.  Current asthma and current disorders of the left wrist and right ankle are not related to service.  

7.  There is no current skin disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for a rating of 70 percent for a right wrist disability are met; the criteria for a rating in excess of 70 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5124 (2013).

3.  The criteria for special monthly compensation based on loss of use of the right hand are met.  38 U.S.C.A. §§ 1114(k), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.350(a)(2).

4.  The criteria for reopening the claim of entitlement to service connection for a left wrist disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

5.  A left wrist disorder was not incurred in service; arthritis of the left wrist is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).   

6.  A right ankle disorder was not incurred in service; arthritis of the left ankle is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).   

7.  Asthma was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).   

8.  The basic criteria for service connection for a skin disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Diabetes Mellitus

The current appeal arises from a service connection claim received at the RO on September 22, 2004.  Service connection for diabetes mellitus was granted in a September 2005 rating decision and an initial rating of 20 percent was assigned under Diagnostic Code 7913, effective September 22, 2004.

The criteria set out under Diagnostic Code 7913 provide a 20 percent rating where diabetes requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

A 40 percent rating is available where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  

A 60 percent rating where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100 percent rating where diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

The rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby the evaluation of each higher rating includes the criteria of each lower rating, such that, if a criterion is not met at any one level, a claimant can only be rated at the level that does not require the missing criterion.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision means that all of the conditions listed in the provision must be met).  

The Board finds that the words "with" and "plus," as used in the rating criteria are the equivalent of "and," signifying that each of the conditions listed in the provision must be met.  The disjunctive "or" separates episodes of ketoacidosis and hypoglycemic reactions signifying that either condition will satisfy that criterion, but that other criteria separated by conjunctives must also be satisfied.  

As the rating criteria are successive, the determination of entitlement to any rating in excess of 20 percent turns on a finding that the Veteran's diabetes mellitus requires regulation of activities.  

Here, there is no clinical recommendation of regulation of activities in order to control diabetes mellitus.  A VA examination in June 2012 reveals that the Veteran's diabetes is controlled with diet and oral hypoglycemic agents.  The VA physician specifically stated that regulation of activities was not required.  

Other clinical findings are consistent with the June 2012 finding.  The report of VA examination in March 2008 reveals that the Veteran has never experienced any symptoms of hypoglycemia and the lowest sugar he has ever noted is 88.  The Veteran reported that he was checking his sugars three times per day and they had been very good.  He was also following a good diet.  The report of VA examination in December 2004 reveals the examiner's finding that the Veteran's diabetes mellitus was controlled.

The Veteran has not asserted that regulation of activities has been necessary for control of his diabetes mellitus, nor has he described any such regulation of activities.  

The Board has considered whether there are complications of diabetes mellitus that should be separately rated.  The Veteran has diabetic peripheral neuropathy of the lower extremities; however, service connection is already in effect for that disability, which is separately rated and not part of the current appeal.  The June 2012 examiner found that peripheral neuropathy was the only complication of the Veteran's diabetes mellitus. 

The report of VA examination in March 2008 reveals no diabetic foot problems, no diabetic retinopathy, no erectile dysfunction, no skin problems, no gastrointestinal or genito-urinary problems or other problems suggestive of diabetic complications.  

The report of VA examination in December 2004 reveals no kidney disease.  The examiner found that hypertension was not due to diabetes mellitus.  

In sum, there are no complications of diabetes mellitus other than the already service-connected peripheral neuropathy that would be compensable if separately rated.  

As the criterion of regulation of activities is not met and as there are no separately ratable complications of diabetes, the Board concludes that a rating in excess of 20 percent is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Increased Rating Right Wrist

Service connection was granted for a right wrist disability in an August 1972 rating decision.  A disability rating of 10 percent was assigned under Diagnostic Code 5211, effective June 5, 1971.  The disability rating was increased to 20 percent in an April 1983 rating decision on the basis of prosthetic wrist replacement under Diagnostic Code 5053, effective February 16, 1983.  In an August 2003 rating decision, the RO assigned a 40 percent rating for the right wrist under Diagnostic Code 5053, effective January 27, 2003.  The current appeal arises from an increased rating claim received at the RO on September 22, 2004.  

As established by the record, the Veteran's right wrist is his dominant wrist, i.e., he is right handed.  See VA examination reports dated March 2010 and June 2012.  

Under Diagnostic Code 5053, wrist replacement (prosthesis) is rated at 100 percent for 1 year following implantation of the prosthesis.  After that, with chronic residuals consisting of severe, painful motion, or weakness, in the affected extremity, a 40 percent rating is assigned.  

Thus, Diagnostic Code 5053 does not contemplate a rating in excess of 40 percent with the exception of the 1-year period following implantation of prosthesis.  

Here, the record reflects that the right wrist prosthesis was removed in 2003 and the right wrist was surgically fused at that time.  The Board has considered whether the removal of prosthesis warrants assignment of a 100 percent rating; however, the criteria are specific to "implantation."  There is no ambiguity on this point.  

In addition to the surgical fixation of the Veteran's right wrist, which is the equivalent of ankylosis, the evidence indicates substantial impairment of the right hand and fingers associated with the service-connected disability, which has a long history of fractures and repeated surgeries.  The Veteran is currently not being compensated for impairment other than limited wrist motion.  The Board has accordingly considered whether combined impairment associated with the service-connected disability approximates loss of use of the hand.  

Loss of use of a hand is defined as the condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of actual remaining function of the hand, whether the acts of grasping, manipulation, etc. could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. § 4.63

The June 2012 VA examiner made conflicting findings regarding the impairment of the right hand associated with the right wrist disability.  She marked a box indicating an answer of "No" to the question whether, as a result of the wrist condition, functioning was so diminished that amputation with prosthesis would equally serve the Veteran.  However, she also made a notation in her own words that physical examination of the Veteran revealed objective findings of  "complete loss of function of right hand and wrist."  In resolving this apparent conflict, the Board interprets the negative mark in the check box as applying specifically to the wrist and not the hand, as the wrist is the only condition mentioned in that section.  In contrast, the examiner's written finding includes impairment of the wrist and hand.  The evidence discussed above indicates that the impairment of the right hand and fingers is associated with the right wrist disability.  

Other medical evidence is supportive of this finding.  The report of VA examination in March 2010 reflects that the Veteran had limited use of the right hand and fingers.  He was unable to fully oppose his right thumb to the palm and was not able to make a complete fist on the right.  His grip was weak and he had limited dexterity for writing and picking up fine objects.  The disability was found to completely prevent chores, shopping, exercise, sports, recreation, traveling, and feeding.  Moreover, there was severe impairment of bathing, dressing, toileting, grooming, and driving.  

The report of a VA examination in in August 2006 also reflects the occurrence of spasms in the thumb that would have to be passively reduced.  This would occur frequently with hand use and was associated with considerable discomfort until the thumb could be straightened out manually by his other hand.  The Veteran was reported to have a very weak grip, which was rated at 1 out of 5.  

In light of the minimal remaining wrist strength and significant impairment in grasping and manipulating objects noted above, and the finding of the June 2012 examiner as to complete loss of function of the right hand and wrist, the Board finds that the service-connected disability has resulted in loss of use of the right hand and wrist as contemplated under 38 C.F.R. § 4.63.

Diagnostic Codes 5124, 5125 each provide a 70 percent rating for amputation or loss of use of the major hand, and for the hand and forearm below the insertion of the pronator teres.  Accordingly, a 70 percent rating is warranted.  

As the evidence demonstrates a loss of use of the right forearm and hand, the Board also finds that the Veteran is entitled to special monthly compensation for loss of use of the right hand. 

Higher ratings require involvement above the insertion of the pronator teres, which is not shown or asserted here.  The amputation value (70 percent) is the maximum value that can be assigned for the combined disabilities of the right upper extremity at and below the designated level.  See 38 C.F.R. § 4.68.  Accordingly, separate ratings for scars or other disabilities of the right wrist need not be discussed.  

To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

As the schedular rating assigned for the right wrist contemplates complete loss of use and/or amputation of the right upper extremity at the insertion of the pronator teres, the Board finds that all of the symptomatology and functional impairment reported by the Veteran and by clinicians who have evaluated the disability is contemplated in the rating and that referral for an extraschedular rating is not warranted.  

Regarding diabetes mellitus, the Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected diabetes mellitus is controlled by restriction of diet and the requirement of insulin.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's diabetes mellitus because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Application to Reopen Service Connection

In a May 1997 rating decision, service connection for a left wrist disorder was denied.  At the time of the May 1997 decision, service treatment records revealed that there had been no treatment for a left wrist injury or disease during service and that clinical findings for the upper extremities were normal at service separation.  Post service records revealed an injury to the left wrist many years after service.  

In a January 1998 rating decision, the RO declined to reopen the claim on the basis that new and material evidence had not been received.  

Since the January 1998 rating decision, the evidence received includes additional private treatment records and statements of the Veteran addressing the unestablished fact of in-service incurrence of a left wrist injury.  As this evidence is neither cumulative nor redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim, the Board finds that reopening of the claim is warranted.  

Service Connection - Left Wrist

The Veteran now asserts that a current disorder of the left wrist was incurred in service as a consequence of the same injury which resulted in his service-connected right wrist disability.  However, as will be discussed in more detail below, his assertions regarding having incurred a left wrist injury in service are not consistent with one another, but have changed materially with the passage of time and with the filing of his claim for disability benefits.    

The service treatment records contain numerous references to complaints regarding the right wrist.  It would appear that the Veteran sustained significant injuries to the right wrist on two occasions during service, as well as one occasion prior to service.  The report of an October 3, 1968 dispensary visit reflects an injury to the middle finger of the right hand with a history of an old fracture one year prior.  A November 19, 1968 X-ray confirmed an "old" chip fracture of the navicular and ulnar styloid process.  On December 10, 1968, it was noted that the fracture (ulnar styloid) was still not healed.  Subsequent to this injury, the Veteran was seen for complaint of pain in the right wrist on December 23, 1968, January 29, 1969, February 13, 1969, March 8, 1969, and March 10, 1969.  

The Veteran apparently reinjured his right wrist (sprain) on November 24, 1969 when a tire fell on it.  The Veteran was serving as a heavy vehicle driver during this period.  He was subsequently seen for complaints of pain in the right wrist on December 31, 1969, March 23, 1969, and March 4, 1970.  

At no time during any of the above treatments did the Veteran report an injury to the left wrist or complain of any left wrist symptoms.  At no time during any of the above treatments were there any abnormal findings for the left wrist.  When examined for service separation in February 1971, the Veteran's upper extremities were found to be clinically normal.  In short, service treatment records reveal no treatment for an injury or disease of the left wrist.  Moreover, it would appear that service treatment records are complete and reflect routine dispensary visits beginning in June 1968.  

After service, the first claim to VA regarding a left wrist disorder appears in a letter to VA dated August 21, 1996, in which the Veteran requested "re-opening of my claim for disability on my left wrist."  While the Veteran described having "severe" problems with the left wrist for only the prior year, he described damaging both wrists in service and described the injury to the left wrist as a bad sprain.  

Just a few days prior to the filing of the August 1996 claim, the Veteran was seen on August 16, 1996 by Robert G. Saide, M.D.  The Veteran described a recent occupational injury involving the left wrist.  He described pushing a load of material up a ramp with his hands in a dorsiflexed position.  He felt his left wrist hyperextend and felt pain and tenderness in the left wrist.  X-rays were taken 6 days later showing old fractures of the left wrist.  A July 26, 1996 X-ray report reveals an old ununited fracture of the ulnar styloid and old fracture of radius and navicular.  Regarding the reference to an old fracture, the Veteran reported to Dr. Saide that "[h]is left wrist has been fracture[d] approximately three (3) years."  

Thus, just prior to filing his VA claim, the Veteran described the left wrist fracture as occurring approximately three years prior to 1996 with reinjury due to an occupational injury in 1996.  During this period, there was no reference to an injury in service involving the left wrist.  However, after filing his claim, the Veteran would change his account to attribute the initial left-wrist fracture to an injury in service.  

As noted above, the service treatment records reveal two injuries to the right wrist in service.  The Veteran's recent accounts also refer to two injuries in service.  However, the details of his recent account differ substantially from what is recorded in the service treatment records.  Notably, the service treatment records refer to an injury in 1969 when a tire fell on the Veteran's right wrist.  However, an April 1997 letter from Dr. James G. Beauchene related the Veteran's account that, in 1969, during a mortar attack in Vietnam, the Veteran fell onto the outstretched bilateral wrists.  According to the Veteran, he fractured his right wrist and sprained his left wrist during this event.  The one aspect of this account that is generally consistent with the record is the Veteran's report that he had absolutely no complaints relative to the left wrist after service until the 1996 injury.  

The Veteran described to a March 2010 VA examiner having sustained a right wrist injury playing football in 1968 (consistent with the service treatment records) and, during a 1969 mortar attack, he fell and landed on both wrists with his weapon.  The Board notes that the March 2010 differs not only from the service treatment records, but differs materially from the account to Dr. Beauchene in that he reported having fallen onto his outstretched wrists to Dr. Beauchene, but was holding a weapon in the March 2010 account.  

As discussed above, service treatment records support the assertion as to having sustained two injuries to the right wrist during service.  The first was in October 1968 while the Veteran was stationed at Fort Bliss, Texas.  The second was in November 1969 while he was stationed in Vietnam.  However, the details of the injury in 1969 are recorded in the service records and are not consistent with what the Veteran reported to Dr. Beauchene and to the VA examiner.  The service records show that the injury to the right wrist did not occur in a fall during a mortar attack, but was sustained while the Veteran was lifting a tractor tire, which fell on his right wrist.  

The Board has considered the possibility that the Veteran is describing a separate injury in 1969; however, he has stated that he had two injuries, and the records consistently refer to only two injuries involving the right wrist.  The May 1973 VA examination conducted shortly after service notes two injuries to the right wrist, the first in 1968, and the second in 1969.  This is considered particularly reliable evidence as it reflects the Veteran's recollection recorded soon after service.  To the extent the Board might interpret his recent account as referring to a third injury to the right wrist, in a 1969 in a mortar attack, and which also included an injury to the left wrist, this is inconsistent with what the Veteran has previously reported.  The Board notes that his previous account, as described to the May 1973 examiner, has the advantage of being consistent with the clinical records, while his recent account directly and materially conflicts with those records.  

The Board acknowledges that the Veteran is competent to report the history of his left wrist injury, and his recent account involves an assertion of engagement in combat with the enemy.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(c).  However, in the recent account, the Veteran has described a specific injury which is well documented in the service records.  There is no ambiguity as to the nature of the injury.  While the injury occurred in Vietnam, it was not related to combat, but involved changing a tire, which fell on his right wrist.  The Board finds that the Veteran's account of having injured both wrists, and specifically the left wrist, in the November 1969 injury is not accurate.  

In addition to the conflict between the in-service and early post-service evidence and the Veteran's recent account, the Board emphasizes that the Veteran has not even been consistent in reporting his recent account.  He reported to a February 2003 VA examiner that the initial injury to his right wrist occurred in 1969 while playing football.  In fact, this injury occurred in 1968 as the Veteran had previously reported and as is documented in the service records.  He reported that the second injury to the right wrist was in 1970 during active combat.  Again, the Veteran had previously described the second injury as occurring in 1969.  The Board emphasizes that, even in this account, the Veteran has described only two injuries involving the right wrist.  

Also significant, while the April 1997 letter of Dr. Beauchene notes the Veteran's account of an in-service injury to the left wrist in the nature of a sprain, the Veteran reported on September 14, 2007 that the in-service injury was a hairline fracture.  He made a similar report on September 12, 2007 to Kent H. Chou, M.D., that he fell violently onto both wrists and apparently sustained a left scaphoid fracture.  

The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest of a claimant in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the details of the 1969 injury, including the asserted involvement of the left wrist.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  The Board places greatest probative weight on the service treatment records and on the Veteran's accounts given prior to the filing of his August 21, 1996 claim.  These records and accounts uniformly describe two right wrist injuries in service, each without left wrist involvement, with initial injury to the left wrist in approximately 1993, and with a subsequent injury three years later in 1996.  The Veteran's recent account of an in-service left wrist injury is simply not accurate.  

Thus, the evidence demonstrates a normal left wrist in service and at service separation with no manifestation of arthritis within one year of service, and with post-service initial incurrence of a left wrist injury.  

Turning to etiology, while several of the Veteran's private physicians have related the current left wrist disorder to service, these opinions are based on his inaccurate accounting of the facts and therefore carry no probative weight.  

As an example, a March 4, 1997 report of Victor Tseng, M.D. notes that the Veteran "initially sustained injury to both wrists in Vietnam in 1969 while in the army."  The Board has found that this is not accurate.  

Also, in a November 8, 2000 report, Beth A. Purdy, M.D. noted "I do not have at my disposal for review the radiographs [from 1996] and he may have already had a significant scapho-lunate injury which anteceded that event, perhaps even back to 1969 or 1970 with the wrist fracture that he sustained."  

This opinion is inherently speculative as stated and appears to be uninformed as to the Veteran's prior report that the initial left-wrist fracture was three years prior to his July 26, 1996 report.  

In a January 21, 1998 report, Peter J. Campbell, M.D. noted that "[the Veteran] has significant arthritic change in the wrist as previously stated.  This degenerative change has been long standing and certainly began on his injury in 1969."  Dr. Campbell continued that "[t]here is too much destruction to assume that this started in July 1996, but this is in fact when the patient states that the wrist became symptomatic."  

The Board notes that Dr. Campbell never identified which wrist was the subject of his report; nevertheless, to the extent it identifies a prior left-wrist fracture, Dr. Campbell does not discuss or acknowledge the Veteran's account of initial left-wrist fracture was three years prior to his July 26, 1996 evaluation.  Therefore, this opinion is based on an inaccurate understanding of the facts.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran's opinion relating a left wrist fracture to service is also based on inaccurate facts.  

Moreover, establishing an etiology for a degenerative process such as arthritis falls outside the realm of common knowledge of a lay person and requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

As the evidence establishes no injury or disease of the left wrist in service and initial onset of a left wrist disability many years after service, the Board finds that service connection for a left wrist disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection - Right Ankle

The Veteran has also asserted that a right ankle disorder is related to service; however, the Veteran has nowhere explained the basis for this assertion.  While service treatment records reflect that the Veteran was treated on July 24, 1970 for a left ankle injury after stepping in a hole the previous night, there is no record of any injury or disease affecting the right ankle at any time during service.  When examined for service separation in February 1971, the Veteran's lower extremities were found to be clinically normal.  

The first reference to a right ankle disorder comes in an August 5, 1987 report from David Zeman, M.D.  The Veteran was treated by Dr. Zeman after having sustained a twisting injury to his right ankle on July 21, 1987, and since that injury had recurrent problems with pain over the lateral aspect.  The diagnosis was status-post recurrent ankle sprain.  

A September 25, 1987 report from Good Samaritan Medical Center notes that the Veteran had sustained a twisting injury to his ankle in July 21, 1987, and a subsequent twisting injury at work on September 10, 1987, at which time his right ankle gave way and the Veteran collapsed, also twisted his right knee.  

The Board notes that in neither report is there any reference to an in-service injury to the right ankle or any attempt to relate the injury to a service-connected disability.  

The Board also notes that the Veteran filed his first claim in April 1972, but mentioned only a right wrist fracture.  In August 1979, the Veteran filed a claim for an increased rating for the right wrist, as well as for hemorrhoids.  He did not mention any issues with the right ankle.  In June 1981, the Veteran filed a claim for an increased rating for the right wrist and for service connection for a skin disorder of the feet, but also did not mention right ankle problems.  

In general, the Board takes no negative inference from the delayed filing of a service connection claim.  However, where a veteran takes action regarding one claim for service connection, it becomes reasonable to expect that the Veteran is presenting all the issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated as early as April 1972 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure where he believed himself entitled to those benefits.  In such circumstances, it is reasonable to expect a complete reporting.  Thus, the Veteran's inaction regarding a claim for a right ankle disorder, when viewed in the context of action regarding another musculoskeletal disorder, may reasonably be interpreted as indicative of the lack of right ankle symptomatology at that time.  

In sum, the evidence demonstrates a normal right ankle in service and at service separation with no manifestation of arthritis within one year of service, and with post-service initial incurrence of a right ankle injury.  

Regarding etiology, there is no medical opinion that purports to relate any current right ankle disability to service or to a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as noted above, the Veteran has not provided an explanation or description of an in-service injury or disease related to a current right ankle disorder or of a relationship between the disorder and any service-connected disability.  

As the evidence establishes no injury or disease of the right ankle in service and initial onset of a right ankle disability many years after service, the Board finds that service connection for a right ankle disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection - Asthma

The Veteran has asserted that asthma is related to service on the basis that it was caused by exposure to herbicide agents in Vietnam.  

While the Veteran is presumed to have been exposed to herbicide agents, asthma is not a disease that is entitled to any presumption of service connection on the basis of exposure to herbicide agents in Vietnam.  

Service treatment records reveal no treatment for asthma during service.  When examined for service separation in February 1971, the Veteran's lungs were found to be clinically normal.  

The first treatment for asthma does not appear in the claims file until 1986.  A May 5, 1986 report of Edward Chu, M.D. reveals a diagnosis of allergic rhinitis and asthma.  It was noted that the Veteran was first seen in 1980 and was started on shots which helped him.  These stopped in 1984.  Since that time, symptoms had gradually recurred.  

A VA allergy consultation of March 8, 2004 reveals the Veteran's report that he had been diagnosed with asthma approximately eight years prior.  The diagnosis was severe persistent asthma.

An October 8, 2002 pulmonary clinic note indicates the presence of asthma symptoms for 8 years following an episode of pneumonia. 

Thus, the evidence demonstrates no manifestation of asthma in service and normal clinical findings at service separation with initial onset of asthma many years after service separation.  

The Board acknowledges that there is some indication that the Veteran may have had asthma in childhood.  The October 19, 2001 private treatment record notes childhood asthma which vanished by age 12 and did not come back again until age 49.  The October 8, 2002 pulmonary clinic note indicates that the Veteran had childhood asthma until the age of seven.  The Veteran expressed at the VA allergy consultation of March 8, 2004 that he believed he had a slight case of asthma as a child.  However, the Board reiterates that asthma did not become manifest at any time during service, a finding which is consistent with the Veteran's assertions.  Accordingly, a discussion of the presumption of soundness is not raised.  

There is no medical opinion that purports to relate asthma to service, to include exposure to herbicide agents therein.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App., at 435, establishing an etiology for asthma falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.

As the evidence establishes no asthma in service and onset of asthma many years after service, the Board finds that service connection for asthma is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection -- Skin Disability

The Veteran has asserted that a skin disorder is related to his service-connected PTSD.  However, he has provided no explanation for this assertion.  There is no medical opinion that purports to relate a skin disorder to the Veteran's PTSD.  Moreover, the Veteran's skin has routinely been examined and found to be normal.  

In a March 20, 2010 report, the Veteran's private physician, Dr. Padda, noted no history of skin infection or skin rash, and no history of nail problems. 

An April 8, 2009 report of Dr. Raju finds no significant rashes or any other evidence of stasis dermatitis.  

Records from Dr. Block and Dr. Alvarado dated August 14, 2008, September 12, 2008, September 18, 2008, January 14, 2009, May 20, 2009, June 3, 2009, October 7, 2009, October 13, 2009, November 19, 2009, January 14, 2010, February 1, 2010, April 29, 2010, January 26, 2012, March 12, 2012, March 20, 2012, and May 1, 2012 each reveal the Veteran's skin to be intact without lesions or rashes. 

The Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  However, as noted above, the Veteran has not described the nature and features of his claimed skin disorder or explained how it is related to his PTSD.  It is the Veteran's responsibility to present and support a claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  In sum, a preponderance of the evidence demonstrates no current disability of the skin during any period pertinent to this claim.  

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO has obtained pertinent medical records including the Veteran's service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the service-connected diabetes mellitus and right wrist disability.  

The Board acknowledges the Veteran's argument in March 2007 that he did not receive an adequate examination regarding his claimed asthma, left wrist disability, and right ankle disability; however, as the Board has found that there was no disease or injury in service that may be related to any current disability, a factual finding which precludes a grant of service connection, an opinion addressing the etiology of the claimed disabilities is not necessary.  Moreover, as there is no current skin disability or description of current symptomatology that may be related to the service-connected PTSD, an opinion on that claim is also not necessary.  


ORDER

A disability rating for diabetes mellitus in excess of 20 percent is denied. 

A disability rating for a right wrist disability 70 percent, but not higher, is granted. 

Special monthly compensation for loss of use of the right hand is granted.

Reopening of service connection for a left wrist disorder is granted.

Service connection for a left wrist disorder is denied. 

Service connection for a right ankle disorder is denied.

Service connection for asthma is denied.

Service connection for a skin disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


